Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-CV-63035-BLOOM/STRAUSS

  ERIC WATKINS,

          Plaintiff,

  v.

  SERGEANT M. BIGWOOD, et al.,

          Defendants.
                                               /

                   ORDER ON DEFENDANTS MOTION TO OVERRULE
               ERIC WATKINS’ OBJECTION TO SUBPOENA DUCES TECUM
          THIS CAUSE comes before the Court upon Defendants’ Motion to Overrule Plaintiff, Eric

  Watkins’ Objection to Subpoena Duces Tecum (the “Motion”). (ECF No. 82). U.S. District Judge

  Beth Bloom has referred discovery matters to the undersigned. (ECF No. 27; ECF No. 92). The

  undersigned has reviewed the Motion and Plaintiff’s Response (ECF No. 86), and being otherwise

  fully advised in the matter, it is hereby ORDERED that Defendants’ Motion is GRANTED IN

  PART.

          I.      BACKGROUND

          This action arises out of Plaintiff’s involuntary commitment in the Florida Medical Center

  for a mental health evaluation on December 15, 2014. See generally (ECF No. 76). On August

  24, 2020, Plaintiff filed a four-count Third Amended Complaint, alleging First and Fourth

  Amendment violations against the Individual Defendants and the City of Lauderhill (the “Third

  Amended Complaint”). Id. Plaintiff asserts, inter alia, that he was “in bad faith arrested and

  seized . . . pursuant to Florida statute 394.463 (the Baker Act) in spite of the fact that no mental

  health professional certified that [he] met the criteria for involuntary examination. There was no

                                                   1
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 2 of 10




  other valid of viable reason(s) to believe that Plaintiff had a mental illness which caused him to

  refuse voluntary examination . . .” (Id. ¶ 9). Plaintiff claims that “[p]rior to December 15, 2014,

  no mental health professional ever certified that Plaintiff met the criteria for involuntary

  examination.” (Id. ¶ 47). In his claim for damages, Plaintiff contends that he “suffered humiliation

  and embarrassment” and that “the whole incident, arrest and Baker acting caused Plaintiff

  emotional stress and anguish for four days” in which Plaintiff was “frightened and worried.” (Id.

  ¶¶ 48 – 49). In his prayer for relieve, Plaintiff requests monetary relief for “Baker Acting [him]

  on false fabricated reasons and without probable cause,” and for the “mental distress, anguish and

  hardships [he] suffered” because of it. (Id. ¶¶ 62).

         On September 15, 2020, Defendants issued a Rule 45 subpoena duces tecum to the Florida

  Medical Center, seeking production of “[a]ny and all documents relating to [Plaintiff],” including

  his medical records. (ECF No. 82-1, Ex. A). Plaintiff verbally advised the records custodian of

  the Florida Medical Center that he did not want his records produced, which Florida Medical

  Center construed as a constructive objection to production. (ECF No. 82-4 at 1). The instant

  motion by Defendants followed. (ECF No. 82).

         II.     DISCUSSION
         Defendants contend that this Court should overrule Plaintiff’s objections to the production

  of his medical records because it is a “critical question in this matter [ ] whether . . . [Defendants]

  reasonably perceived probable cause to subject Plaintiff to an involuntary examination under the

  Baker Act.” (ECF No. 82 at 2) (quoting Greer v. Hillsborough Cty. Sheriff's Office, No. 806-CV-

  213-T-23MSS, 2006 WL 2535050, at *2 (M.D. Fla. Aug. 31, 2006)). Defendants assert that

  “Plaintiff has waived the psychotherapist-patient privilege by placing his mental state at issue”

  when “asserting that his December 14, 2015 [sic] Baker Act was not legally supported,” and that

  the medical records “go directly to that claim and Defendants’ affirmative defenses.” Id. at 2-3.

                                                    2
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 3 of 10




  In addition, Defendants allege that “Plaintiff has directly placed his mental state at issue by

  asserting that he suffers “mental anguish” from the actions of Defendants. Id. at 2. Defendants

  also argue that records relating to treatment before and after the actual arrest on December 15,

  2014 are relevant because they “may tend to support Defendants’ position that there was, in fact,

  reason to believe that a mental health examination was necessary for Plaintiff’s wellbeing and/or

  that of others.” Id. at 2-3.

          Plaintiff contends that Defendants’ seeking of his medical records violates the Health

  Insurance Portability and Accountability Act of 1996 (“HIPAA”), arguing that Defendants were

  required to provide Plaintiff with a HIPAA release of medical records before contacting the Florida

  Medical Center and that, upon his objection, Defendants should have filed a motion to compel

  instead of the instant motion to overrule Plaintiff’s objections. Plaintiff further argues that the

  documents are not relevant to the issues in the instant litigation, as Plaintiff did not put his mental

  state at issue. Finally, Plaintiff asserts that the Defendants’ request is overbroad and must be

  narrowed specifically to Plaintiff’s medical records that pertain to the involuntary examination in

  the context of the happenings on December 15, 2014. See generally (ECF No. 86).

                          A. The Motion to Overrule Objection is Appropriate
          Initially, this Court finds unpersuasive Plaintiff’s claim that the issuance of a subpoena

  duces tecum and the filing of the instant Motion to overrule his objection to such subpoena were

  procedurally inappropriate. The Court similarly finds that HIPAA does not bar Defendants from

  obtaining the requested records even without Plaintiff’s consent. In Heimler v. Walgreen Co., No.

  14-14043-CIV, 2014 WL 12774849 (S.D. Fla. Sept. 22, 2014) (Marra, D.J.), the court described

  more specifically discovery of medical records under HIPAA:

          HIPAA provides three mechanisms for discovery of health care information in civil
          litigation. These are: (1) patient authorization; (2) court order; and (3) certain types
          of subpoenas or discovery requests. The regulations to HIPAA state that health care

                                                     3
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 4 of 10




          providers may not “disclose protected health information except as permitted or
          required by this subpart or by subpart C of the part 160 of this subchapter.” 45
          C.F.R. § 164.502(a). With respect to judicial or administrative proceedings, HIPAA
          regulations permit disclosure by an order from a court or administrative tribunal.
          45 C.F.R. 164.512(e)(1).
          In response to a subpoena, discovery request or other lawful process that is not
          accompanied by an order of a court or administrative tribunal, private health care
          information may only be disclosed if reasonable efforts have been made to ensure
          that the individual who is the subject of the protected health information has been
          given notice of the request or a qualified protective order has been obtained. 45
          C.F.R. 164.512(e)(1)(ii).

  Id. at *3. Here, on September 15, 2020, Defendants issued a subpoena duces tecum to the Florida

  Medical Center. (ECF No. 82-1 at 1). While Plaintiff might have preferred to receive a request

  for prior authorization, it is not the only option under HIPAA. Defendants’ method of obtaining

  information through a subpoena duces tecum is just as viable under 45 C.F.R. 164.512(e)(1)(ii), as

  long as Plaintiff is sufficiently notified. Plaintiff clearly had sufficient notice, as he was able to

  file his objections prior to disclosure.

          If the notified Plaintiff objects to the release of the requested documents, a motion to

  overrule such objection is a feasible way to try to get access to the documents. Indeed, it is the

  appropriate procedural tool in the context of third-party discovery, where (as here) the third party

  (Florida Medical Center) is generally willing to provide the documents but prevented to do so due

  to the party’s objection. See, e.g., Matter of Bavelis, No. 17-CV-61269, 2020 WL 4003496, at *3

  (S.D. Fla. July 15, 2020) (granting motion to overrule objections to subpoena duces tecum

  overruling defendants objection to plaintiff’s discovery requests to third party bank); see also

  Engelhardt v. Svensk Mgmt., Inc., No. 08-62063-CIV, 2009 WL 10667463, at *3 (S.D. Fla. June

  9, 2009) (ultimately denying motion to overrule plaintiff’s objections to subpoena duces tecum to

  produce medical records as overbroad). Thus, the Court finds that Defendants’ approach to

  addressing Plaintiff’s objections is proper.



                                                    4
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 5 of 10




         Furthermore, contrary to Plaintiff’s position, HIPAA does not prevent disclosure of his

  medical records if he does not consent. As previously detailed, disclosure may occur by subpoena

  or by Court order. Moreover, as discussed below, disclosure is appropriate if the records are

  relevant and proportional.

                         B. Whether the Medical records are Relevant and Discoverable1

         Under Rule 26, parties may discover “... any nonprivileged matter that is relevant to any

  party’s claim or defense and proportional to the needs of the case...” Fed. R. Civ. P. 26(b)(1).

  Courts have generally concluded that “[a] defendant is entitled to the production of medical records

  that have ‘a logical connection to the Plaintiff's claim of injuries.’” Sherlock v. Fontainebleau,

  229 F. Supp. 3d 1277, 1282 (S.D. Fla. 2017) (citation omitted). There is no doubt that Plaintiff’s

  mental condition has a logical connection to his claim that he was involuntarily committed in a

  mental health facility without probable cause. The Court also finds that Plaintiff’s claim has placed

  his mental state at issue, and thus Plaintiff has waived any psychotherapist-patient privilege

  regarding the requested records.

         First, the records are relevant because, as Defendants assert, Plaintiff’s Florida Medical

  Center records may tend to support that Baker Acting Plaintiff, under Fla. Stat. 394.463, was

  necessary. (DE 82 at 2-3). Florida Statute 394.463 states in pertinent part:


         394.463 Involuntary examination.—
         (1) CRITERIA.—A person may be taken to a receiving facility for involuntary
         examination if there is reason to believe that the person has a mental illness and
         because of his or her mental illness:

  1
   Plaintiff argues that that the medical records requested by Defendants are not “relevant” and that
  the “medical records in no way can show that the [D]efendants had probable cause or arguable
  probable cause to involuntary [sic] Baker Act [him].” (ECF No. 86 at 4). Plaintiff explains that
  the records are not relevant because the medical facility personnel were not at the park to witness
  his behavior in order to justify that there was probable cause for Baker Acting him. Id. at 4-5.
  Because Plaintiff is a pro se filer, the Court construes Plaintiff’s explanations accordingly.
                                                   5
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 6 of 10




         (a)1. The person has refused voluntary examination after conscientious explanation
         and disclosure of the purpose of the examination; or

         2. The person is unable to determine for himself or herself whether examination is
         necessary; and

         (b)1. Without care or treatment, the person is likely to suffer from neglect or refuse
         to care for himself or herself; such neglect or refusal poses a real and present threat
         of substantial harm to his or her well-being; and it is not apparent that such harm
         may be avoided through the help of willing family members or friends or the
         provision of other services; or

         2. There is a substantial likelihood that without care or treatment the person will
         cause serious bodily harm to himself or herself or others in the near future, as
         evidenced by recent behavior.

  Fla. Stat. § 394.463(1). Because Defendants claim that they had probable cause under the Baker

  Act for Plaintiff’s involuntary commitment due to their perception that, due to mental illness, he

  would harm himself or others without care or treatment, the medical records from that involuntary

  commitment are relevant and should be produced. In addition, Plaintiff’s history of mental health,

  to the extent evidence of such exists, is relevant to whether Defendants likely observed (or not)

  sufficient indication of mental illness to provide probable cause for the complained-of Baker Act

  arrest. Therefore, Plaintiff’s objection on the basis of relevance, is OVERRULED.

         Second, Plaintiff’s medical records are discoverable because Plaintiff has waived any

  psychotherapist-patient privilege regarding the requested records by placing his mental health at

  issue. “Federal evidentiary privileges in federal question litigation arising in federal court are

  governed by federal law.” Jordan v. Comm'r, Miss. Dep't of Corr., 947 F.3d 1322, 1336 (11th Cir.

  2020). Plaintiff filed suit under 42 U.S.C. § 1983, claiming that Defendants, acting under color of

  state law, deprived him of constitutionally protected rights. Consequently, because federal

  question jurisdiction applies, he must rely on privileges developed by the federal courts.

         Although no federal statute or federal rule expressly protects psychotherapist records from

                                                   6
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 7 of 10




  disclosure, the Supreme Court recognized a federal common law psychotherapist-patient privilege

  under Rule 501 of the Federal Rules of Evidence. Jaffee v. Redmond, 518 U.S. 1, 15 (1996). The

  Jaffee Court further noted that the psychotherapist-patient privilege can be waived, although it did

  not decide what would constitute a waiver. Id. at 15 n. 14. “Since the Supreme Court decided

  Jaffee, most courts have held that a party waives the psychotherapeutic-patient privilege by placing

  his or her mental condition at issue.” Chase v. Nova Se. Univ., Inc., No. 11-61290-CIV, 2012 WL

  1936082, at *1–2 (S.D. Fla. May 29, 2012) (citing Gaines–Hanna v. Farmington Pub. Sch., No.

  04–CV–74910–DT, 2006 WL 932074, at *8 (E.D.Mich. April 7, 2006) (“Case law is clear that a

  party waives the federal common law psychotherapist-patient privilege by placing his or her

  mental condition at issue.”)). District courts in the Eleventh Circuit “routinely hold that a party

  waives the psychotherapist privilege by alleging that he suffers from a mental impairment, or by

  bringing a claim that requires proof of a mental impairment.” Jacobson v. City of W. Palm Beach,

  No. 16-CV-81638, 2017 WL 11549934, at *1 (S.D. Fla. Jan. 12, 2017).

         Plaintiff placed his mental condition at issue by bringing a claim under 42 U.S.C. 1983

  alleging that his involuntary commitment in a mental hospital occurred without probable cause.2



  2
    Plaintiff’s mental condition was not put at issue when he made demands for relief based on mental
  pain and suffering. (ECF No. 76 ¶ 49, 62). Courts have consistently held that a “garden-variety”
  claim of mental anguish, i.e., “ordinary or common place emotional distress” which is “simple or
  usual” is not sufficient to place the mental condition at issue. See, e.g., Chase, 2012 WL 1936082
  at *4 (citations omitted). To assist with the final determination on whether a Plaintiff who is
  seeking damages for mental pains and suffering, courts usually apply the “Turner-test,” analogous
  to, and generally consistent with, the analysis conducted when a Rule 35(a) examination is
  requested. Id. The party seeking to subpoena medical records must demonstrate that the party to
  be examined has claimed emotional distress and the presence of one or more of the following with
  respect to the proposed examinee: (1) a claim for intentional or negligent infliction of emotional
  distress, (2) an allegation of a specific mental or psychiatric injury or disorder caused by the alleged
  conduct, (3) a claim of “unusually severe” emotional distress, (4) an intent to offer expert
  testimony regarding the claimed emotional distress, or (5) a concession that the mental condition
  is “in controversy.” Turner v. Imperial Stores, 161 F.R.D. 89, 95 (S.D. Cal. 1995)). Because none
  of the Turner-factors are present in the instant case, Plaintiff’s “mental condition” has not been put
                                                     7
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 8 of 10




  Plaintiff argues in the Third Amended Complaint that he was “without probable cause . . . in bad

  faith arrested and seized . . . pursuant to Florida statute 394.463 (the Baker Act) in spite of the fact

  that no mental health professional certified that [he] met the criteria for involuntary examination.

  There was no other valid or viable reason(s) to believe that Plaintiff had a mental illness which

  caused him to refuse voluntary examination . . .” (ECF No. 76 ¶ 9).” However, the mental state

  of a person is a significant factor for the evaluation of “involuntary examination” and commitment

  under the “Baker Act.” Indeed, the “reason to believe” that a person has a mental illness, and the

  surrounding incapacity to make necessary decisions, or the potential to harm themselves,

  ultimately permits or prohibits examination and commitment under such law. Fla. Stat. § 394.463.

  The documents requested – by either confirming that Plaintiff does suffer from a mental illness or

  by documenting potential signs of mental illness that the Plaintiff may exhibit – thus may tend to

  support Defendants’ position that they had reason to believe that a mental health examination was

  necessary to prevent harm to Plaintiff and/or others.

         In addition, Defendants also raise various affirmative defenses that permit inspection of the

  mental state of Plaintiff at and before December 15, 2014. For example, Defendants allege in their

  Answer and Affirmative Defenses to Third Amended Complaint that “the Officers had probable

  cause and/or arguable probable cause to Baker Act Plaintiff” (Sixth Affirmative Defense), and that

  “disability, trauma, or injuries alleged by Plaintiff are the result of one or more preexisting

  conditions, or were caused by one or more subsequent injuries, and were not caused or aggravated

  by any of the alleged acts or omissions of the Officers” (Twelfth Affirmative Defense). (ECF No.

  77). Consequently, the medical records go directly to that claim and Defendants’ affirmative




  at issue by his garden variety mental anguish-claim.


                                                     8
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 9 of 10




  defenses. Plaintiff’s mental condition is squarely at issue in the instant case, and by bringing the

  case Plaintiff has waived the psychologist-patient privilege.

                          C. The Request is Overbroad

          Plaintiff next contends that the records sought by Defendants are overbroad and must be

  narrowed specifically to medical records that pertain to the involuntary examination at Florida

  Medical Center in the context of the December 15, 2014 admission.3 See ECF No. 86 at 2. While

  the Court disagrees that Defendants’ request must be limited strictly to records of Plaintiff’s

  December 15, 2014 commitment, the Court agrees that the request should be narrowed in terms of

  time and scope. See, e.g., Bortolotti v. Gracepoint, No. 8:19-CV-1072-T-24AAS, 2019 WL

  6173173, at *4 (M.D. Fla. Nov. 20, 2019) (granting motion to compel information about treatment

  for mental health or substance abuse for a five-year period).

          Here, the arrest underlying Plaintiff’s claims occurred in December of 2014. Defendants

  claim in their twelfth affirmative defense that the “disability, trauma, or injuries alleged by Plaintiff

  are the result of one or more preexisting conditions, or were caused by one or more subsequent

  injuries, and were not caused or aggravated by any of the alleged acts or omissions of the Officers.”

  (ECF No. 77 at 10). Thus, the Court concludes that medical records going back as far as 5 years

  before the incidents (to December 14, 2009) and after that incident are appropriate.

          However, nothing in the case indicates that Defendants should have access to information

  beyond the medical records. In their subpoena, Defendants request, for example, clothing and



  3
    Plaintiff’s Response refers in places to an April 15, 2015 Baker Acting (ECF No. 86 at 3);
  however, Plaintiff’s Response also references a December 15, 2014 Baker Acting consistent with
  his allegation in the Third Amended Complaint. (ECF No. 76 at 3). See ECF No. 86 at 5
  (discussing Defendants’ “quest for [Plaintiff’s] medical records” and Plaintiff’s “one encounter
  with the Florida Medical Center . . . on Dec. 15, 2014 [–] the day of the Baker Acting”). The Court
  construes Plaintiff to be referencing his arrest and involuntary commitment on December 15, 2014.
                                                     9
Case 0:18-cv-63035-BB Document 96 Entered on FLSD Docket 11/17/2020 Page 10 of 10




  valuable inventory lists, office records, billing records, and all other written documents

  whatsoever. In addition, Defendants request “notification of the existence of all records of drug

  testing and all other documents of a confidential nature,” yet do not allege that Plaintiff abuses

  drugs. The Court finds these request for these categories of records overbroad in scope and will

  limit the request to the medical records of Plaintiff, during the stay succeeding the involuntary

  admission on December 15, 2014, since that stay, and the five years preceding the stay.

                                        III.    CONCLUSION
         In conclusion, Defendants’ Motion to Overrule Plaintiff’s Objections to Subpoena Duces

  Tecum is GRANTED IN PART. (ECF No. 82). The Florida Medical Center is ORDERED to

  produce Plaintiff's medical records (as described in Attachment A to the subpoena duces tecum,

  with the exception of clothing and valuable inventory lists, office records, billing records, and drug

  testing records) to Defendants within ten (10) days from the date of this Order.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 17th day of

  November, 2020.




         cc: U.S. District Judge Beth Bloom
         All counsel of record




                                                   10
